Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 1 of 10. Page|D #: 1

 

lN THE UNITED sTATEs DISTRICT CoURT ;E;; 1
FoR THE NoRTHERN DlsrRlCr oF oHio . ~ ._
EAsTERN DlvlsloN

 
   

UNITED STATES OF AMERICA, ) lN D l C T l\/l E N T
l
Plaintiff, )
) '.
v. ) m " . §
, "nited ates Code
RoBERT MITRACHE, sections 841(3)(1) (b)(i)(A)

LOUlS-VINCENT BOURCIER, (b)(l)(B) (b)(l)(C) (h) 952
960(a)(l), (b)(l), (b)(3) and 963;
Title 18, United States Code,

Section 2

Defendants.

 

BACKGROUND AND DEFINITIONS

l. The “clear” or “surface” Web is part of the internet accessible to anyone With a
standard brovvser and that standard Web search engines can indeX. The deep Web is the part of
the internet Whose contents are not indexed by standard Web search engines The dark net is a
part of the deep Web that not only cannot be discovered through a traditional search engine, but
also has been intentionally hidden and is inaccessible through standard broWsers and methods.

2. Dark net marketplaces operate on the dark net. These sites are generally only
accessible through the input of specific addresses in a TOR broWser. The dark net marketplaces
function primarily as black markets, selling or brokering transactions involving drugs, cyber-
arms, Weapons, counterfeit currency, stolen credit card details, forged documents, unlicensed
pharmaceuticals, steroids, and other illicit goods as Well as the occasional sale of legal products.
Dark net vendors (also known as distributors) operate on these dark net markets as sellers of
these goods. They provide detailed information about their Wares on these sites, including

listings of their drugs for sale, contact information (such as TOR-based email or encrypted

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 2 of 102. Page|D #: 2

messaging applications), and the prices and quantities of drugs for sale in digital currencies.

3. Dig-ital currencies and tokens are electronically sourced units of value that exist
on the intemet and are not stored in a physical form. Cryptocurrencies, a form of digital
currency, are not issued by any government, but instead are generated and controlled through
computer software operating on decentralized peer-to-peer networks. Bitcoin is one example of
a cryptocurrency. Users of cryptocurrencies send units of value to and from “addresses,” which
are unique strings of numbers and letters functioning like a public account number.
Cryptocurrency transactions are recorded on a publicly available distributed ledger, often
referred to as a “blockchain.” Because cryptocurrencies are transferred peer-to-peer, users can
avoid traditional, regulated financial institutions that collect information about their customers

and maintain anti-money laundering and fraud pro grams.

COUNT l
(Conspiracy to lmport Controlled Substances, 21 U.S.C. § 963)
The Grand Jury charges:
4. The factual allegations in paragraphs l through 3 are re-alleged and incorporated

by reference in this count, as though fully set forth herein.

5. From on or about May 23, 2015 to on or about December 16, 2017, the exact
dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants ROBERT MITRACHE, LOUlS-VINCENT BOURCIER, and others
known and unknown to the Grand Jury, did knowingly, and intentionally combine, conspire,
confederate, and agree with each other to import into the United States from any place outside
thereof mixtures and substances containing a detectable amount of the following controlled

substance analogues, as defined in Title 2l, United States Code, Section 802(32), intended for

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 3 of 10. Page|D #: 3

human consumption, as provided in Title 21, United States Code, Section 813, and controlled
substances:
A. Carfentanil, a Schedule ll controlled substance;
B. Fentanyl, a Schedule ll controlledsubstance;
C. Furanyl Fentanyl (Fu-F), a Schedule l controlled substance analogue until
November 29, 2016, and a Schedule l controlled substance thereafter;
D. Heroin, a Schedule ll controlled substance; and
E. 50 grams or more of Methamphetamine (actual), a Schedule ll controlled
substance.
ln violation of Title 21, United States Code, Sections 952(a), 960(a)(1), (b)(l) and (b)('$).
MANNER AND MEANS OF THE CONSPIRACY
6. lt was part of the conspiracy that:

a. Defendants ROBERT l\/llTRACHE and LOUlS-VINCENT BOURCIER
were members of the Pharmaphil Drug Traff`icking. Organization. The Pharmaphil Drug
Trafficking Organization maintained and controlled the Pharmaphil dark net vendor account on
AlphaBay, Dream l\/larket, The l\/lajestic Garden, and other dark net marketplaces. The
Organization had over 1,500 confirmed sales across multiple dark net marketplaces.

b. The Organization used the Pharmaphil account as an online storefront for
the sale of dangerous controlled substances, including fentanyl. The Pharmaphil Drug
Traff`icking Organization trafficked narcotics from its base of operations to locations throughout
Canada and the United States. lt also trafficked narcotics into other nations, such as Germany,

Austria, Portugal, and the Netherlands.

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 4 of 10. Page|D #: 4

c. Defendants and other members of the conspiracy used various methods
designed to protect the membership’s anonymity and to provide security for the criminal
organization from law enforcement and other criminal organizations These methods included: »

i. lnternally hosted messaging services on dark net marketplaces;
ii. Private messaging, including through WhatsApp, an end~to-end encrypted
messaging application; l
iii. “Pretty Good Privacy” (“PGP”) encryption; and
iv. Proxies, which bounced network traffic from one computer to another to
hide Defendant’s true originating lP address, including through the TOR
network.

d. Defendants used the Canadian Postal Service and private carriers as the
means of distributing the controlled substances Defendants used various means to hide their
identification as the shippers of drug parcels

e. Defendants and other members of the conspiracy laundered the criminal
proceeds through a variety of means, including maintaining and controlling digital currency (e.g.,
Bitcoin) addresses

All in violation of Title 21, United States Code, Section 963.
COUNT 2
(Distribution of Furanyl Fentanyl, 2l U.S.C. §§ 841(a)(l), (b)(l)(C),
and 18 U.S.C. § 2)
The Grand Jury further charges:

7. The factual allegations in paragraphs l through 6 are re-alleged and incorporated

by reference in this count, as though fully set forth herein.

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 5 of 10. Page|D #: 5

8. On or about July l, 2017, the exact dates unknown to the Grand Jury, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT MlTRACHE
and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of
furanyl fentanyl, a Schedule l controlled substance, and aided and abetted the same, in violation
of Title 21, United States Code, Sections 84l(a)(l), (b)(l)(C) and Title 18, United States Code,
Section 2.

CouNr 3
(Distribution of Furanyl Fentanyl, 2l U.S.C. §§ 84l(a)(l), (b)(l)(C)
and 18 U.S.C. § 2)

The Grand Jury further charges:

9. The factual allegations in paragraphs l through 6 are re-alleged and incorporated
by reference in this count, as though fully set forth herein. `

lO. On or about July ll, 2017, the exact dates unknown to the Grand Jury, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT l\/llTRACHE
and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of
furanyl fentanyl, a Schedule l controlled substance, and aided and abetted the same, in violation

of Title 21, United States Code, Sections 84l(a)(1), (b)(l)(C) and Title 18, United States Code,

Section 2.

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 6 of 10. Page|D #: 6

COUNT 4
(Distribution of l\/lethamphetamine, 21 U.S.C. §§ 841 (a)( 1), (b)(l)(C)
and 18 U.S.C. § 2)
The Grand Jury hirther charges:

11. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated
by reference in this count, as though fully set forth herein.

. 12. On or about July 16, 2017, the exact dates unknown to the Grand Jury, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT MITRACHE
and LOUIS-VlNCENT BOURCIER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of
methamphetamine, a Schedule ll controlled substance, and aided and abetted the same, in
Violation of Title 21, United States Code, Sections 841(a)(1), (b)(l)(C) and Title 18, United
States Code, Section 2.

COUNT 5

(Distribution of Heroin and l\/lethamphetamine, 21 U.S.C. §§ 841 (a)(l), (b)(l)(C)

and 18 U.S.C. § 2) '
The Grand Jury further charges:

13. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated
by reference in this count, as thoughfully set forth herein.

14. On or about August 19, 2017, the exact dates unknown to the Grand Jury, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT MITRACHE
and LOUlS-VINCENT BOURClER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of

heroin, a Schedule ll controlled substance, and a mixture and substance containing a detectable

amount of methamphetamine, a Schedule ll controlled substance, and aided and abetted the

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 7 of 10. Page|D #: 7

same, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(l)(C) and Title 18,
United States Code, Section 2.
COUNT 6
(Distribution of l\/lethamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(l)(C)
and 18 U.S.C. § 2)
The Grand Jury further charges:

15. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated
by reference in this count, as though fully set forth herein.

16. On or about August 25, 2017, the exact dates unknown to the Grand Jury, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT MITRACHE
and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of
methamphetamine, a Schedule ll controlled substance, and aided and abetted the same, in
violation of Title 21, United States Code, Sections 841(a)(1), (b)(l)(C) and Title 18, United
States Code, Section 2.

COUNT 7
(Distribution of Fentanyl and l\/lethamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(l)(C)
and 18 U.S.C. § 2)
The Grand Jury further charges:

17. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated
by reference in this count, as though fully set forth herein.

y 18. On or about September 17, 2017, the exact dates unknown to the Grand Jury, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT

l\/IITRACHE and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand

Jury, did knowingly and intentionally distribute a mixture and substance containing a detectable

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 8 of 10. Page|D #: 8

amount of fentanyl, a Schedule ll controlled substance, and a mixture and substance containing a
detectable amount of methamphetamine, a Schedule ll controlled substance, and aided and
abetted the same, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(l)(C) and
Title 18, United States Code, Section 2.
COUNT 8
(Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(l)(B)
and 18 U.S.C. § 2)
The Grand Jury further charges:

19. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated
by reference in this count, as though fully set forth herein.

20. On or about September 25, 2017, the exact dates unknown to the Grand Jury, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT
MITRACHE and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand
Jury, did knowingly and intentionally distribute approximately 23.15 grams of a mixture and
substance containing a detectable amount of methamphetamine (actual), a Schedule ll controlled
substance, and aided and abetted the same, in violation of Title 21, United States Code, Sections
841(a)(1), (b)(l)(B) and Title 18, United States Code, Section 2.

COUNT 9
(Distribution of l\/lethamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(l)(B)
and 18 U.S.C. § 2)
The Grand Jury further charges:

21. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated

by reference in this count, as though fully set forth herein.

221 On or about October 2, 2017, the exact dates unknown to the Grand Jury, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendants ROBERT l\/IITRACHE

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 9 of 10. Page|D #: 9

and LOUlS-VINCENT BOURCIER, and others known and unknown to the Grand Jury, did
knowingly and intentionally distribute approximately 20.04 grams of a mixture and substance
containing a detectable amount of methamphetamine (actual), a Schedule ll controlled substance,
and aided and abetted the same, in violation of Title 21, United States Code, Sections 841(a)(1),
(b)(l)(B) and 'Title 18, United States Code, Section 2.

COUNT 10
(Distributing Controlled Substances by Means of the lnternet, 21 U.S.C. §§ 841(b)(1)(A),

(b)(l)(C) and (h))
The Grand Jury further charges:

23. The factual allegations in paragraphs 1 through 6 are re-alleged and incorporated _
'by reference in this count, as though fully set forth herein. §

24. From on or about l\/lay 23, 2015 to on or about December 16, 2017, the exact
dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants ROBERT l\/IITRACHE, LOUlS-VINCENT BOURCIER, and others
known and unknown to the Grand Jury, did knowingly and intentionally deliver, distribute, and
dispense a controlled substance by means of the internet: to wit, Defendants used dark net
marketplace accounts, encrypted communication applications, and a TOR hidden service site to
distribute mixtures and substances containing a detectable amount of controlled substance
analogues, as defined in Title 21, United States Code, Section 802(32), intended for human
consumption, as provided in Title 21, United States Code, Section 813, and controlled substances
listed in Count 1 of this indictment, which‘is re-alleged and incorporated by reference in this

count, as though fully set forth herein, all in violation of Title 21, United States Code, Sections

841(b)(1)(A), (b)( 1)(C) and (h).

Case: 1:19-cr-00250-CAB Doc #: 1 Filed: 04/24/19 10 of 10. Page|D #: 10

FORFEITURE
The Grand Jury further charges:

25 For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts 1 through 10 are incorporated herein by reference. As a
result of the foregoing offenses, Defendants ROBERT MITRACHE and LOUlS-VINCENT
BOURCIER shall forfeit to the United States any and all property constituting, or derived from,
any proceeds they obtained, directly or indirectly, as the result of such violations; any and all of
their property used or intended to be used, in any manner or part, to commit or to facilitate the

commission of such violations

A TRUE BlLL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

10

